ORDER
Considering the September 12, 1993 letter from Charles R. King to the Clerk of Court whereby he alleges that he resigned from the practice of law by letter of June 28, 1992 to the Clerk of Court and the Secretary-Treasurer of the Louisiana State Bar Association and King’s request for written verification of the Court’s recognition of his resignation, and further considering that King was notified by the Clerk of Court that his letter of September 12, 1993 would be treated as a Motion to Resign from the Practice of Law and filed in this Court and King’s response that any ruling of the Court in this matter should reflect his resignation effective June 28, 1992,
IT IS ORDERED that Charles R. King is hereby recognized as having resigned from the practice of law in Louisiana, effective June 28,1992, and that his resignation will be duly noted and entered on the bar rolls of the Court.
/s/ Pascal F. Calogero, Jr. Pascal F. Calogero, Jr. Chief Justice
KIMBALL, J., not on panel.